            Case 4:16-cv-01129 Document 51 Filed in TXSD on 10/15/18 Page 1 of 3



                               IN THE UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF TEXAS

GPM INDUSTRIAL, INC.,                                            CASE NO.:16-CV-01129
a Florida corporation,

                Plaintiff,
vs.

PDVSA SERVICES, INC., a Delaware
Corporation, and
BARIVEN, S.A. d/b/a BARIVEN CORP,
a foreign corporation.

      Defendants.
____________________________________/
________________________________________________________________________

      PLAINTIFF, GPM INDUSTRIAL, INC.’S UNOPPOSED MOTION TO CONTINUE
                  DISCOVERY, PRETRIAL DEADLINES, AND TRIAL
      ________________________________________________________________________

                Plaintiff, GPM INDUSTRIAL INC., by undersigned counsel, files this Unopposed Motion

to Continue Discovery, Pretrial Deadlines, and Trial, and in support states as follows:

        1. This case is set for trial on this Court’s March 2019 docket. This extension is requested to

allow the parties to attempt to settle this case and, alternatively, complete discovery and comply

with pretrial deadlines in the event that settlement is not finalized. As the political situation in

Venezuela is in flux, this has delayed counsel’s efforts to settle this case.

        2. The parties have engaged in active, in good faith, and intensive settlement discussions and

have tentatively reached a settlement agreement, but are awaiting final word from Venezuela.

Despite having reached a tentative agreement to resolve this case, the parties have continued to

actively take discovery (indeed, a deposition was taken two weeks ago), but, again, due to the

ongoing changes in personnel at various levels of the Venezuelan government, some witnesses,

who are employees of Defendant, PDVSA SERVICES, Inc., have not responded to inquiries from



[6284.0004/169619/1]                            Page 1 of 3
            Case 4:16-cv-01129 Document 51 Filed in TXSD on 10/15/18 Page 2 of 3



Defendants’ counsel regarding their availability for depositions, thus delaying the scheduling of

these depositions.

        3. The undersigned counsel therefore respectfully requests that all pretrial deadlines be rolled

over by ninety (90) days.

        4. The undersigned counsel have conferred with counsel for Defendant, PDVSA SERVICES,

INC., who has informed them that he does not oppose this motion.

        5. This Motion is not being filed to delay these proceedings and no party will be unduly

prejudiced by a grant of this Motion.

        WHEREFORE, Plaintiff, GPM INDUSTRIAL INC. respectfully requests continuation of the

discovery cutoff date and pretrial motions deadline and/or any other relief the Court deems just

and proper.

                                     LOCAL RULE 7.1 CERTIFICATE

                The undersigned counsel hereby certifies in compliance with Local Rule 7.1 that counsel

for Plaintiff has conferred with counsel for Defendant, PDVSA SERVICES, Inc. and Defendant’s

counsel is not opposed to the relief sought herein.

                Dated this 15th day of October 2018.

                                                            Respectfully submitted,

                                                            KURZBAN KURZBAN WEINGER
                                                            TETZELI & PRATT, P.A.
                                                            Pro Hac Vice Attorney for Plaintiff
                                                            2650 SW 27th Avenue, 2d Floor
                                                            Miami, FL 33133
                                                            Tel: 305-444-0060
                                                            Fax: 305-444-3503
                                                            Email: Helena@kkwtlaw.com

                                                            By:___/s/ Helena m. Tetzeli__________
                                                                  HELENA TETZELI
                                                                  Fla. Bar No. 759820


[6284.0004/169619/1]                               Page 2 of 3
            Case 4:16-cv-01129 Document 51 Filed in TXSD on 10/15/18 Page 3 of 3



                                                      CALDWELL FLETCHER, PC


                                                      By: _____/s/ Caldwell Fletcher_________
                                                             Caldwell Fletcher
                                                             Texas SBN: 07141710
                                                             Federal ID No. 9654
                                                             3401 Allen Parkway, Suite 100
                                                             Houston, Texas 77019
                                                             Phone: (713) 284-1624
                                                             Fax: (713) 583-9883
                                                             caldwell@caldwellfletcherpc.com

                                                      ATTORNEYS FOR PLAINTIFF
                                                      GPM INDUSTRIAL, INC.




                                     CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of this instrument has been forward to all known
parties of record as indicated below, in accordance with the Federal Rules of Civil Procedure on
this 15th day of October 2018.

Mr. Brock Akers
The Akers Firm PLLC
The Clocktower Building
3401 Allen Parkway, Ste. 101
Houston, Texas 77019
Via Email: bca@akersfirm.com



                                                              _____/s/ Caldwell Fletcher
                                                                     Caldwell Fletcher




[6284.0004/169619/1]                         Page 3 of 3
